DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-13 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose an a processor configured to direct the transceiver to generate, for a plurality of frames, the radar signals having a chirp pattern that has a first period of multiple chirps followed by a second period of idle time, the second period of idle time being longer than the first period of multiple chirps; apply a Fourier transform to respective reflections of the radar signals obtained during each of the plurality of frames to determine a respective amplitude of the reflections as a function of range for each of the plurality of frames; based on the respective amplitude of the reflections for each of the plurality of frames, determine a standard deviation in the respective amplitude for the reflections within each of the plurality of frames; and in response to the standard deviation in the respective amplitude for any of the reflections within the plurality of frames satisfying a noise threshold, output[[,]] an indication of a living object detected during the plurality of frames.  See claims 1 and 19.  Also, the prior art fails to generating, by a radar system, a plurality of frames of radar signals having a chirp pattern that has a first period of multiple chirps followed by a second period of idle time, the second period of idle time being longer than the first period of multiple chirps; applying, by the radar system, a Fourier transform to respective reflections obtained during the generating of the first period of See claim 20.
4.	The closest prior art is found to be Santra (US Pat. 2019/0302253) which discloses a “the range-azimuth images from step 1312 are input into a machine learning engine that executes a machine learning algorithm such as, but not limited to, a random forest algorithm, a support vector machine (SVM) algorithm, an adaptive boosting (AdaBoost) algorithm and/or a neural network algorithm. The machine learning engine 1314 is configured to determine whether the target 112, 114 present in the space 310 between the bumper 302 and the ground 308 is a human foot (in step 1316), e.g. using detection and classification algorithms known in the art. In response to a determination (in step 1318) that a human foot 112 is present in the space 310 between the bumper 302 and the ground 308, a windowing and FFT across slow-time (e.g. in step 1320) is executed on the result of the signal conditioning step 1304.” However, Santra requires the Doppler frame (chirp sequence) to be longer than the transmission-free duration (idle time).  See Santra at Para. 53.  This is opposite as to what is claimed because the claimed invention requires the idle time to be longer than the transmission time of chirps.  
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
6.	This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648